IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 797 MAL 2014
                              :
               Respondent     : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
KEVIN J. SHERLOCK,            :
                              :
               Petitioner     :
                              :


COMMONWEALTH OF PENNSYLVANIA, : No. 798 MAL 2014
                              :
                Respondent    : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
KEVIN J. SHERLOCK,            :
                              :
                Petitioner    :
                              :


                                    ORDER


PER CURIAM

     AND NOW, this 24th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.